Name: Commission Regulation (EEC) No 3787/91 of 20 December 1991 opening an invitation to tender for the sale of olive oil held by the Spanish intervention agency for export to the Canary Islands
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24. 12. 91 Official Journal of the European Communities No L 356/65 COMMISSION REGULATION (EEC) No 3787/91 of 20 December 1991 opening an invitation to tender for the sale of olive oil held by the Spanish intervention agency for export to the Canary Islands THE COMMISSION OF THE EUROPEAN COMMUNITIES, system of export refunds on agricultural products Q, as last amended by Regulation (EEC) No 1615/90 (8), specify the evidence required to prove importation into a third country ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION : Article 1 1 . The Spanish intervention agency Servicio Nacional de Productos Agrarios, hereinafter referred to as 'Senpa', shall open an invitation to tender in accordance with the provisions of this Regulation and of Regulation (EEC) No 2960/77 for the sale for export of approximately 2 650 tonnes of lampante virgin olive oil . 2. The olive oil awarded must be exported to the Canary Islands, in the form of products put up in containers with a net content of not more than five litres and of the quality defined in point 3 of the Annex to Regulation No 136/66/EEC. Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1720/91 (2), and in particular Article 12 (4) thereof, Whereas Article 2 ( 1 ) of Council Regulation (EEC) No 2754/78 (3), as amended by Regulation (EEC) No 2203/90 (4), provides that sales of olive oil held by inter ­ vention agencies are to be organized by invitation to tender ; Whereas, pursuant to Article 12 (1 ) of Regulation No 136/66/EEC, the Spanish intervention agency has bought in large quantities of olive oil ; Whereas Commission Regulation (EEC) No 2960/77 (*), as last amended by Regulation (EEC) No 3818/85 (6), lays down the conditions for sale by invitation to tender ; Whereas, in order to ensure the supply of olive oil to the Canary Islands, some of the oil from Community inter ­ vention stocks should be made available for export to that destination ; Whereas the minimum selling price is so fixed that the Community operators enjoy equal conditions of competi ­ tion with operators in third countries ; whereas, accordingly, oil sold pursuant to this Regulation must not qualify for export refunds as provided for in Article 20 of Regulation No 136/66/EEC or for consumption aid as provided for in Article 1 1 of that Regulation or be subject to the arrangements on monetary compensatory amounts or on accession compensatory amounts ; Whereas Articles 16, 17 and 18 of Commission Regula ­ tion (EEC) No 3665/87 of 27 November 1987 laying down common detailed rules for the application of the Article 2 The invitation to tender shall be made public on 7 January 1992. Particulars of the lots of oil offered for sale and the places where they are stored shall be displayed at the head office of Senpa, Calle Beneficencia 8 , E-Madrid 28004. Notwithstanding Article 5 (2) of Regulation (EEC) No 2960/77, Senpa shall be authorized, where th^ quantity of oil in a container exceeds 300 tonnes, to make up several lots with part only of such oil . A copy of the invitation to tender referred to above shall be forwarded without delay to the Commission. Article 3 Tenders must reach Senpa, Calle Beneficia 8 , E-Madrid 28004, not later than 2 p.m. (local time) on 24 January 1992. (') OJ No 172, 30. 9 . 1966, p . 3025/66. f) OJ No L 162, 26. 6. 1991 , p. 27 . f) OJ No L 331 , 28 . 11 . 1978, p. 13. 0 OJ No L 201 , 31 . 7. 1990, p. 5 . (*) OJ No L 340, 30 . 12. 1977, p. 46. (6) OJ No L 368 , 31 . 12. 1985, p. 20. 0 OJ No L 351 , 14. 12. 1987, p. 1 . (  ) OJ No L 152, 16. 6 . 1990, p . 33 . No L 356/66 Official Journal of the European Communities 24. 12. 91 Tenders shall be admissible only if submitted by a natural or legal person who exercises an activity in the olive oil sector and is entered in that capacity as at 31 December 1991 in a public register of a Member State. No tenderer may submit a tender for a quantity in excess of 400 tonnes. Article 4 1 . Tenders shall be submitted for oil of 3 ° acidity. 2. Where the oil awarded has a different degree of acidity from that for which the tender was submitted, the price to be paid shall be equal to the price tendered, increased or reduced in accordance with the scale below :  up to 3 ° acidity : increase of Pta 47,94 for each tenth of a degree of acidity below 3 ° ,  more than 3 ° to up to 5 ° acidity, reduction of Pta 47,94 for each tenth of a degree of acidity above 3 ° ,  more than 5 ° acidity, additional reduction of Pta 52,43 for each tenth of a degree above 5 ° . Article 5 Not later than three days after the expiry of the time limit laid down for the submission of tenders, Senpa shall send the Commission a list, without mentioning names, stating the highest tender received for each lot put up for sale. Article 6 The minimum selling price shall be fixed, in accordance with the procedure laid down in Article 38 of Regulation No 136/66/EEC, on the basis of the tenders received, not later than the last working day of the month during which the tenders were submitted. The decision fixing the minimum selling price shall be notified forthwith to the Member State concerned. Article 7 The olive oil shall be sold by Senpa not later than the seventh day of the month following that in which the tenders were submitted. Article 8 The security referred to in Article 7 of Regulation (EEC) No 2960/77 shall be Pta 3 000 per 100 kilograms. The security referred to in Article 12 (3) of Regulation (EEC) No 2960/77 shall be Pta 18 000 per 100 kilograms of olive oil . For the purpose of applying Article 1 (2), the security referred to in the second paragraph of this Article shall not be released until proof is provided that a quantity of product equal to 110 % of that obtained by refining the oil awarded has been imported into, and released for cdnsumption in, the Canary Islands before 31 May 1992, except in cases where it is destroyed during transport as a result of force majeure, without the identification number referred to in Article 2 (2) of Council Regulation (EEC) No 3089/78 ('). Such proof shall be provided no later than three months following the date of import. Article 9 Products dispatched pursuant to this Regulation shall not qualify for export refunds or consumption aid and shall not be subject to the arrangements or monetary or acces ­ sion compensatory amounts. Article 10 The storage charge provided for in Article 15 of Regula ­ tion (EEC) No 2960/77 shall be Pta 400 per 100 kilo ­ grams. Article 11 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 December 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 369, 29 . 12. 1978, p. 12.